                                                                          JS-6
1    Evan J. Smith (SBN 242352)
     esmith@brodsky-smith.com
2
     Ryan Cardona (SBN 302113)
3    rcardona@brodsky-smith.com
     BRODSKY & SMITH, LLC
4
     9595 Wilshire Blvd., Ste. 900
5    Beverly Hills, CA 90212
     Tel: 877.534.2590
6
     Fax: 310.247.0160
7
     Attorneys for Plaintiff
8
     JORGE LOPEZ
9
10
                                UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12
     JORGE LOPEZ                               Civil Case No.: CV 17-1735-GW-AFMx
13
14                Plaintiff,                   CONSENT DECREE
           vs.
15
16   A&S METALS RECYCLING, INC., a
     California corporation;                   (Federal Water Pollution Control Act,
17                                             33 U.S.C. §§ 1251 et seq.)
18                Defendant,

19
20
21
22
23
24
25
26
27
28

     [PROPOSED] CONSENT DECREE                              Civil Case No.: 2:17-cv-01735
1                                       CONSENT DECREE
2          The following Consent Decree is entered into by and between Jorge Lopez
3    (“Plaintiff”) and A & S Metals Recycling, Inc. (“A&S”). The entities entering into this
4    Consent Decree are each an individual “Settling Party” and collectively the “Settling
5    Parties;”
6           WHEREAS, Plaintiff is a citizen of the State of California;
7           WHEREAS, Plaintiff is concerned with the environmental health of the Los
8    Angeles River, and uses and enjoy the waters of the Los Angeles River, its inflows,
9    outflows and other waters of the Los Angeles Watershed;
10          WHEREAS, A&S is the owner and operator of a metal recycling facility and local
11   transportation company at 2261 East 15th Street, Los Angeles, California 90021,
12   hereinafter referred to by the Settling Parties as the “Facility;”
13         WHEREAS, Plaintiff’s use and enjoyment of these waters are negatively affected
14   by the pollution allegedly caused by the operations at the Facility;
15         WHEREAS, Plaintiff acts in the interest of the general public to prevent pollution
16   in these waterways, for the benefit of their ecosystems, and for the benefits of all
17   individuals and communities who use these waterways for various recreational,
18   educational, and spiritual purposes;
19         WHEREAS, the discharges from the Facility are regulated by the National Pollutant
20   Discharge Elimination System (“NPDES”) General Permit No. CAS000001 [State Water
21   Resources Control Board] Water Quality Order No. 92-12-DWQ, as amended by Order
22   No. 97-03-DWQ (“1997 Storm Water Permit”), and as amended by Order No. 2014-0057-
23   DWQ (“2014 Storm Water Permit”), and the Federal Water Pollution Control Act, 33
24   U.S.C. §§ 1251 et seq. (“Clean Water Act” or “CWA”)(collectively the “Industrial General
25   Permit” or “IGP”);
26         WHEREAS, on August 22, 2016, Plaintiff sent A&S, the United States
27   Environmental Protection Agency (“EPA”), EPA Region IX, the State Water Resources
28   Control Board (“State Board”), and the Los Angeles Regional Water Quality Control

     [PROPOSED] Consent Decree                2                           Civil Case No.: 2:17-cv-01735
1    Board (“Regional Board” or “RWQCB”) a notice of intent to file suit (“Notice Letter”)
2    under Sections 505(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1365(a) and (b). The
3    Notice Letter alleged violations of Section 301(a) of the Clean Water Act, 33 U.S.C. §
4    1311(a), and violations of the Industrial General Permit at the Facility;
5          WHEREAS, on March 3, 2017, Plaintiff filed a complaint against A&S in the
6    United States District Court, Central; District of California (Case No.: 2:17-cv-01735-GW-
7    AFM), alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a),
8    and violations of the Industrial General Permit at the Facility (“Complaint”);
9          WHEREAS, the Settling Parties have conducted written discovery and on
10   November 21, 2017, Plaintiff conducted a Rule 34 site inspection of the Facility, as
11   permitted under the Federal Rules of Civil Procedure;
12         WHEREAS, Plaintiff alleges A&S to be in violation of the substantive and
13   procedural requirements of the Industrial General Permit and the Clean Water Act with
14   respect to the Facility;
15         WHEREAS, A&S denies all allegations in the Notice Letter and Complaint relating
16   to the Facility and specifically asserts that it does not discharge, but rather retains all storm
17   water on site where it is transported offsite for appropriate disposal;
18         WHEREAS, On November 6, 2018 the California State Water Resources Control
19   Board adopted an amendment to the IGP (“Attachment I”) attached hereto as Exhibit 1;
20         WHEREAS, Attachment I provides clarity to a new on-site compliance option by
21   which dischargers who retain all precipitation up to and including the 85th percentile storm
22   event are deemed to be in compliance with the Discharge Prohibitions, (Section III.C) the
23   Effluent Limitations (Section V.C) and the Receiving Water Limitations (Section VI) of
24   the IGP (“On-Site Compliance Option”);
25                  WHEREAS, Plaintiff and A&S have agreed that it is in the Settling Parties’
26   mutual interest to enter into a Consent Decree setting forth terms and conditions
27   appropriate to resolving the allegations set forth in the Complaint without further
28   proceedings;

     [PROPOSED] Consent Decree                3                         Civil Case No.: 2:17-cv-01735
1          WHEREAS, upon entry of this Consent Decree, Plaintiff agrees to dismiss the
2    Complaint with prejudice; and
3          WHEREAS, all actions taken by A&S pursuant to this Consent Decree shall be
4    made in compliance with all applicable federal and state laws and local rules and
5    regulations.
6    NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE SETTLING
7    PARTIES AND ORDERED AND DECREED BY THE COURT AS FOLLOWS:
8          1.       The Court has jurisdiction over the subject matter of this action pursuant to
9    Section 505(a) of the Clean Water Act, 33 U.S.C. § 1365(a);
10         2.       Venue is appropriate in the Central District of California pursuant to Section
11   505(c)(1) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility is located
12   within this District;
13         3.       The Complaint states claims upon which relief may be granted pursuant to
14   Section 505(a)(1) of the Clean Water Act, 33 U.S.C. § 1365(a)(1);
15         4.       Plaintiff has standing to bring this action;
16         5.       The Court shall retain jurisdiction over this matter for purposes of enforcing
17   the terms of this Consent Decree for the life of the Consent Decree, or as long thereafter as
18   is necessary for the Court to resolve any motion to enforce this Consent Decree.
19   I.    OBJECTIVES
20   A.    Express Purpose. It is the express purpose of the Settling Parties entering into this
21   Consent Decree to further the objectives set forth in the Clean Water Act, 33 U.S.C. §§
22   1251, et seq., and to resolve those issues alleged by Plaintiff in his Complaint. In light of
23   these objectives and as set forth fully below, A&S agrees to comply with the provisions of
24   this Consent Decree and to comply with the requirements of the IGP, as amended, and all
25   applicable provisions of the Clean Water Act.
26   B.    Best Management Practices (“BMPs”). Following the Rule 34 inspection by
27   Plaintiff’s environmental consultant, Bill Habenicht of Compliance Management, Inc.,
28   A&S and Plaintiff’s representatives, including Mr. Habenicht, met and conferred on

     [PROPOSED] Consent Decree                 4                     Civil Case No.: 2:17-cv-01735
1    improvements to BMPs at the Facility to the extent appropriate and feasible and in light
2    of the amendments to the IGP, in conjunction with industry standards and applicable to the
3    Facility’s industrial activities in order to prevent and reduce storm water contact with
4    industrial pollutants. The parties agreed to the implementation of the following Source
5    Control and Good Housekeeping BMPs, which Defendant has represented have been
6    implemented as of this date:
7                       a) Installation and maintenance of berms around the loading dock at
8                          2261 East 15th Street;
9                       b) Installation and maintenance of berm returns at Mateo Place Gate at
10                         2110 East 15th Street;
11                      c) Introduction of Standard Operating Procedures for Handling Free
12                         Liquids Associated with Aluminum Cuttings at 1960 Mateo (see
13                         Exhibit 2 attached hereto and incorporated herewith); and
14                      d) Introduction of Standard Operating Procedures for Cleaning Drive
15                         Out Aprons at all locations when a rain event of ½ inch or more is
16                         predicated by NOAA with a 50% or greater probability (see Exhibit
17                         3 attached hereto and incorporated herewith).
18         Plaintiff will have an opportunity to evaluate the effectiveness of these BMPs during
19   the inspections permitted pursuant to this Consent Decree (see Section IV (A), infra.)
20         With respect to Plaintiff’s allegations in the NOV and Complaint that Defendant was
21   not performing adequate storm water testing, the Settling Parties negotiated a resolution
22   whereby Defendant could address the allegations regarding the lack of testing by one of
23   the following:
24   C.    No Exposure Certification. The Settling Parties agree that the Facility, or any
25   designated portions of the Facility identified by a unique Waste Discharger Identification
26   Number (“WDID”), that satisfy the requirements of and receive an approval for a “No
27   Exposure Certification” as that term is defined in the IGP shall be considered to be in full
28   compliance with the terms and obligations of this Consent Decree and the provisions of

     [PROPOSED] Consent Decree              5                       Civil Case No.: 2:17-cv-01735
1    Section III of this Consent Decree shall not apply so long as the No Exposure Certification
2    is valid and remains in effect.
3    D.      Notice of Termination.                  The Settling Parties agree that the Facility, or any
4    designated portions of the Facility identified by a unique WDID, that satisfy the
5    requirements of and receive an approval for a “Notice of Termination” as that term is
6    defined in the IGP shall be considered to be in full compliance with the terms of this
7    Consent Decree and the provisions of Section III of this Consent Decree shall not apply so
8    long as the Notice of Termination remains in effect.
9    E.      Compliance through Design for 85th Percentile Storm Event. The Settling
10   Parties agree that the Facility, or any designated portions of the Facility identified by a
11   unique WDID, that are designed such that the Facility or portions thereof identified by the
12   WDID are designed to capture and retain on site or transfer to an approved water recycling
13   facility two consecutive 85th Percentile Storm Events as that term is defined by the IGP and
14   Attachment I as adopted by the State Water Resources Control Board on November 6, 2018
15   shall be considered to be in full compliance with the terms of this Consent Decree and the
16   provisions of Section III of this Consent Decree shall not apply in so far as this Consent
17   Decree is concerned. Defendant, however, acknowledges its obligations to remain in
18   compliance with the IGP as amended including Attachment I and those provisions set forth
19   in Section III as applicable. Defendant has represented that it has chosen the On-site
20   Compliance Option and has provided Plaintiff with a report related thereto.[1] Further, the
21   Settling Parties acknowledge that regardless of the On-Site Compliance Option, Defendant
22   has instituted all of the BMPs set forth in Section III.
23   II.     AGENCY REVIEW AND TERM OF CONSENT DECREE
24   A.      Agency Approval. Plaintiff shall submit this Consent Decree to the United States
25   Department of Justice and the EPA (collectively “Federal Agencies”) within three (3) days
26
     [1]
        See, Ex. 4, attaching April 2, 2018, Technical Memorandum completed by Ryan Janoch, PE (CA-C78735), Mapistry, Inc.
27   indicating that A&S has designed and implemented an approved water recycling facility two consecutive 85th Percentile
     Storm Event as that term is defined by the IGP. Plaintiff takes no position on Defendant’s design and implementation of the
28   water recycling facility but will evaluate same as part of the inspections agreed to in this Consent Decree (Section IV (A),
     infra.).
     [PROPOSED] Consent Decree                             6                               Civil Case No.: 2:17-cv-01735
1    of the final signature of the Settling Parties for agency review consistent with 40 C.F.R.
2    § 135.5. The agency review period expires forty-five (45) days after receipt by both
3    agencies, as evidenced by written acknowledgement of receipt by the agencies or the
4    certified return receipts, copies of which shall be provided to A&S if requested. In the
5    event that the Federal Agencies object to entry of this Consent Decree, the Settling Parties
6    agree to meet and confer to attempt to resolve the issue(s) raised by the Federal Agencies
7    within a reasonable amount of time.
8    B.     Effective Date. The term “Effective Date” as used in this Consent Decree shall
9    mean the day the Court enters this Consent Decree.
10   C.     Termination Date. This Consent Decree shall terminate eighteen (18) months after
11   the Effective Date (“Termination Date”), unless there is a prior ongoing, unresolved
12   dispute regarding A&S’ compliance with this Consent Decree.
13   III.   POLLUTION CONTROL REQUIREMENTS
14   A.     Storm Water Pollution Reduction Measures
15          1.    The storm water pollution control measures required by this Consent Decree
16          shall be operated to manage storm water discharges through full compliance with
17          the IGP and Attachment I as adopted by the SWRCB on November 6, 2018.
18          2.    A&S will assure the continuation of the following Storm Water Best
19          Management Practices (“BMPs”), as more fully described in A&S’ Storm Water
20          Pollution Prevention Plan (“SWPPP”), which shall be implemented at the A&S
21          Facility, the boundaries of which are outlined on the A&S Facility Site Map (“Site
22          Map”). The Parties agree that the SWPPP may be modified from time to time as
23          more fully described in this Consent Decree. Any significant modifications to the
24          SWPPP shall be uploaded to the California Stormwater Multiple Application and
25          Report Tracking System (“SMARTS”) including, without limitation, the reporting
26          requirements set forth in Section II(F) and (G) of Attachment I.
27          (a)   Non-Structural BMPs
28                (i)   Good Housekeeping

     [PROPOSED] Consent Decree              7                       Civil Case No.: 2:17-cv-01735
1                        a) Observe and maintain industrial activity outdoor areas;
2                        b) Minimize or prevent material tracking offsite;
3                        c) Minimize dust generated by industrial activities;
4                        d) Cleanup areas affected by rinse and wash water;
5                        e) To the extent practical, cover stored industrial materials that can be
6                           readily mobilized by contact with storm water;
7                        f) Contain stored non-solid industrial materials or wastes that can be
8                           transported or dispersed by the wind or contact with storm water;
9                        g) Prevent improper disposal of rinse/wash waters;
10                       h) Minimize storm water discharges from non-industrial areas that
11                          contact industrial areas of the facility; and
12                       i) Minimize flows of offsite storm water and Non-Storm Water
13                          Discharges (“NSWDs”) into material handling areas.
14               (ii)    Preventative Maintenance
15                       a) Identify industrial equipment and systems that may leak;
16                       b) Observe the equipment and systems to detect leaks;
17                       c) Establish a schedule for maintenance; and
18                       d) Establish procedures for maintenance and repair.
19               (iii)   Spill Prevention and Response Procedures
20                       a) Maintain procedures and/or controls to minimize spills and leaks;
21                       b) Implement spill and leak response procedures to prevent industrial
22                          materials from being discharged;
23                       c) Clean up spills and leaks promptly;
24                       d) Identify and describe needed spill and leak response equipment; and
25                       e) Train Storm Water Team in appropriate spill response.
26               (iv)    Material Handling and Waste Management
27                       a) Prevent or minimize handling of industrial materials or wastes that
28                          can be readily mobilized;

     [PROPOSED] Consent Decree               8                        Civil Case No.: 2:17-cv-01735
1                       b) Contain all stored non-solid industrial materials or wastes that can
2                          be transported or dispersed by the wind or rain;
3                       c) Cover industrial waste disposal containers that contain industrial
4                          materials when not in use;
5                       d) Divert run-on and storm water generated from the Facility within
6                          the Facility away from all stockpiled materials;
7                       e) Clean all spills of industrial materials or wastes; and
8                       f) Observe and clean as appropriate any outdoor material or waste that
9                          could cause contamination to storm water if contact is made.
10               (v)    Employee Training.         A&S’ Qualified Industrial Storm Water
11                      Practitioner (“QISP”) will continue to provide sufficient training to the
12                      appropriate team members assigned to perform activities required by
13                      this Consent Decree (“Storm Water Team”) including:
14                      a) Preparing or acquiring necessary and appropriate training manuals;
15                      b) Providing a training schedule; and
16                      c) Maintaining training documentation.
17               (vi)   Quality Assurance and Record Keeping
18                      a) Develop and implement management procedures to ensure
19                         implementation of plans;
20                      b) Develop    a   method      of   tracking   and     recording    program
21                         implementation; and
22                      c) Maintain implementation records (i.e., BMP deployment records,
23                         employee training logs, spill occurrence and clean-up records).
24         (b)   Non-Storm Water Discharges (NSWDs)
25               (i)    Reduce or prevent the contact of authorized NSWDs with materials or
26                      equipment that are potential sources of pollutants;
27               (ii)   Reduce, to the extent practicable, the flow or volume of authorized
28                      NSWDs;

     [PROPOSED] Consent Decree              9                         Civil Case No.: 2:17-cv-01735
1                   (iii)   Ensure that authorized NSWDs do not contain quantities of pollutants
2                           that cause or contribute to an exceedance of water quality standards
3                           (“WQS”) as set forth in the RWQCB Basin Plan; and
4                   (iv)    Reduce or prevent discharges of pollutants in authorized NSWDs in a
5                           manner that reflects best industry practice considering technological
6                           availability and economic practicability and achievability.
7             (c)   Waste, Garbage, and Floatable Debris
8                   (i)     Waste receptacles exposed to storm water shall be tightly closed or
9                           otherwise covered when not in use.
10   B.       Monitoring Requirements. In compliance with Attachment I of the IGP, A&S
11   shall:
12            1.    Conduct representative sampling and analysis of all discharges of storm water
13            associated with industrial activities in compliance with the Sampling and Analysis
14            Section XI.B.5-11, C.2, and C.6 of this General Permit and Attachment H,14 with
15            the exception of comparing monitoring results to NALs in Section XI.B.7;
16            2.    Submit all sampling and analysis information and results in SMARTS within
17            30 days after obtaining the information and results; and
18            3.    Comply with the Visual Observation and Methods and Exceptions Section
19            XI.A and C,16 respectively.
20   C.       A&S Document Provisions. During the life of this Consent Decree, A&S shall
21   copy Plaintiff on all documents related to storm water quality at the Facility that are
22   submitted to the Regional Board, the State Board, and/or any state or local agency, county,
23   or municipality that are not otherwise available through SMARTs. Such reports and
24   documents shall be transmitted to Plaintiff on the date they are sent to the agencies,
25   counties, and/or municipalities. Any correspondence related to A&S’s compliance with
26   the Permit or storm water quality received by A&S from any regulatory agency, state or
27   local agency, county, or municipality shall be provided to Plaintiff within ten (10) business
28   days of receipt by A&S. Provided, however, that this Consent Decree shall not require

     [PROPOSED] Consent Decree                 10                        Civil Case No.: 2:17-cv-01735
1    disclosure of any information or documents subject to the Attorney Client Privilege or the
2    Attorney Work Product doctrine.
3    IV.     SITE     INSPECTIONS         AND      COMPLIANCE           MONITORING            AND
4          OVERSIGHT
5    A.      Site Inspection. Plaintiff may request one site inspection of the Facility during each
6    nine (9) month half of the term of this Consent Decree (“Site Inspection”). Up to three (3)
7    of Plaintiff’s representatives may participate in the Site Inspection, one of whom shall be
8    a QISP. A Site Inspection shall occur during normal business hours. Plaintiff shall make
9    a request to A&S for a Site Inspection at least ten (10) business days before the date of a
10   proposed Site Inspection, and Plaintiff shall simultaneously notify A&S’s counsel of any
11   request. Notice shall be provided by electronic mail. All visitors to the Facility shall
12   execute and agree to the terms of Exhibit 5 attached to this Consent Decree prior to entering
13   the Facility.
14   B.      Reimbursement of Monitoring Costs. A&S shall make a one-time payment of
15   Seven Thousand Five Hundred Dollars ($7,500) to Brodsky & Smith in order to
16   compensate the fees and costs to be incurred for monitoring A&S’s compliance with this
17   Consent Decree, including, but not limited to the Site Inspections required hereunder.
18   Payment shall be made within ten (10) business days of the receipt of invoice documenting
19   the reimbursable expense and made payable to “Brodsky & Smith, LLC” via U.S. Mail or
20   other commonly accepted delivery service.
21   V. ENVIRONMENTAL PROJECT & REIMBURSEMENT OF LITIGATION
22         FEES & COSTS
23   A.      Environmental Project. To remediate the alleged environmental harms resulting
24   from non-compliance with the IGP alleged in the Complaint, A&S agrees to make a one-
25   time payment of Five Thousand Dollars ($5,000) to “The Trust for Public Land” and
26   mailed to The Trust for Public Land, attention Melissa Guerrero, 135 West Green Street,
27   Pasadena, CA 91105, via U.S. Mail. The payments shall be made within ten (10) business
28   days of the Effective Date via U.S. Mail or other commonly accepted delivery service and

     [PROPOSED] Consent Decree                11                      Civil Case No.: 2:17-cv-01735
1    payable to The Trust for Public Land. The payment will assist in funding “South LA
2    Green Alleys,” a project run by The Trust for Public Land in partnership with Los Angeles
3    Bureau of Sanitation to develop green alleys in order to deliver environmental and social
4    benefits to dense and disadvantaged neighborhoods in South LA. Green Alleys decrease
5    the urban heat‐island effect and facilitate the absorption and treatment of stormwater and
6    dry weather runoff through light‐colored pervious paving and plantings combined with
7    dry wells, swales, and other stormwater BMPs. Environmental benefits include
8    measurable improved groundwater recharge, flood control, increased water quality,
9    reduced heat island effect and expanded wildlife habitat. Community benefits include
10   opportunities for outdoor recreation and increased green spaces in park poor
11   neighborhoods.
12   B.    Reimbursement of Attorneys’ Fees and Costs. A&S shall pay a total of Sixty-
13   Seven Thousand Five Hundred Dollars ($67,500) to “Brodsky & Smith, LLC” for its
14   investigation fees and costs, expert/consultant fees and costs, and reasonable attorneys’
15   fees incurred as a result of investigating and preparing the Notice, prosecuting the lawsuit
16   and negotiating this Consent Decree. Payment shall be made payable to “Brodsky &
17   Smith, LLC.” Brodsky & Smith, LLC shall provide a W-9 to A&S for that purpose.
18   Payment shall be made within ten (10) business days of the Effective Date via U.S. Mail
19   or other commonly accepted delivery service to Brodsky & Smith, LLC, Attn: Evan Smith,
20   Two Bala Plaza, Suite 510, Bala Cynwyd, PA 19004.
21   C.    No Payment to Plaintiff. Plaintiff will not be receiving any consideration, direct or
22   indirect, out of any of the funds A&S is required to pay pursuant to the terms of this
23   Consent Decree.
24   VI.   DISPUTE RESOLUTION AND RETENTION OF JURISDICTION
25   A.    Continuing Jurisdiction. This Court shall retain jurisdiction over this matter until
26   the Termination Date defined above for the purposes of implementing and enforcing the
27   terms and conditions of this Consent Decree and adjudicating all disputes among the Parties
28   that may arise under the provisions of this Consent Decree, unless a Party files and is

     [PROPOSED] Consent Decree              12                      Civil Case No.: 2:17-cv-01735
1    granted a timely motion requesting an extension of time for the Court to retain jurisdiction.
2    The Court shall have the power to enforce this Consent Decree with all available legal and
3    equitable remedies, including contempt.
4    B.       Meet and Confer.      A Party to this Consent Decree shall invoke the dispute
5    resolution procedures of this Section by notifying the other Party in writing of the matter(s)
6    in dispute.     The Settling Parties shall then meet and confer in good faith (either
7    telephonically or in person) in an attempt to resolve the dispute informally over a period of
8    ten (10) days from the date of the notice. The Settling Parties may elect to extend this time
9    in an effort to resolve the dispute without court intervention.
10   C.       Dispute Resolution. If the Settling Parties cannot resolve a dispute by the end of
11   meet and confer informal negotiations, then the parties shall attempt to settle the dispute
12   through mediation provided by the American Arbitration Association (“AAA”) pursuant
13   to AAA’s Commercial Mediation Provisions in effect at the time the act or acts being
14   disputed occurred. Nothing in this paragraph precludes the Settling Parties from moving
15   the Court for enforcement of this Consent Decree in the event meet and confer and/or
16   arbitration or mediation is not successful.
17   D.       Burden of Proof. In any dispute resolution proceeding, the Party invoking the
18   dispute resolution procedures provided herein shall have the burden of demonstrating that
19   the other Party has failed to meet its obligations as set forth herein.
20   E.       Enforcement Fees and Costs. If formal dispute resolution is undertaken, then
21   litigation costs and fees incurred in conducting such shall be awarded to the prevailing
22   party.
23   VII.     MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE
24   A.       Plaintiff’s Public Release of Claims. This Consent Decree is a final and binding
25   resolution between Plaintiff, on his own behalf, and on behalf of the public and in the public
26   interest, and A&S, and their parents, subsidiaries, affiliated entities under common
27   ownership, directors, officers, agents, employees, attorneys, if any (collectively
28   “Releasees”), and shall have a preclusive effect such that no other person or entity, whether

     [PROPOSED] Consent Decree                13                       Civil Case No.: 2:17-cv-01735
1    purporting to act in his, her, or its interests or the public interest shall be permitted to pursue
2    and/or take any action with respect to any violation of the CWA that was alleged in the
3    Complaint, or that could have been brought pursuant to the Notice.
4    B.     Additional Storm Water Compliance Challenges. Plaintiff agrees that for as long
5    as A&S complies with its obligations under the Agreement, Plaintiff will not seek to
6    challenge A&S’s compliance with the IGP in any way, including but not limited, any future
7    citizen suit pursuant to the Clean Water Act or other citizen suit related to storm water
8    compliance during the term of this agreement.
9    C.     Plaintiff’s Release of Additional Claims. As to Plaintiff for and in his individual
10   capacity only, this Consent Decree shall have preclusive effect such that he shall not be
11   permitted to pursue and/or take any action with respect to any other statutory or common
12   law claim, to the fullest extent that any of the foregoing were or could have been asserted
13   by him against A&S or the Releasees based on the facts alleged in the Complaint and the
14   Notice, whether or not based on actions committed by A&S.
15   D.     Waiver of Rights Under Section 1542 of the California Civil Code
16          1.     Plaintiff acting in his individual capacity waives all rights to institute any form
17          of legal action, and releases all claims against A&S, and the Releasees, (referred to
18          collectively in this Section as the “Claims”). In furtherance of the foregoing,
19          Plaintiff waives any and all rights and benefits which he now has, or in the future
20          may have, conferred upon him with respect to the Claims by virtue of the provisions
21          of § 1542 of the California Civil Code, which provides as follows:
22          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
23          CREDITOR DOES NOT KNOW OR SUSPECT EXIST IN HIS FAVOR AT THE
24          TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST
25          HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
26          2.     Plaintiff understands and acknowledge that the significance and consequence
27          of this waiver of California Civil Code § 1542 is that even if Plaintiff suffers future
28          damages arising out of or resulting from, or related directly or indirectly to, in whole

     [PROPOSED] Consent Decree                 14                        Civil Case No.: 2:17-cv-01735
1          or in part, the facts in the Complaint, Plaintiff will not be able to make any claim for
2          those damages against Releasees.
3    E.    A&S’s Release of Plaintiff. A&S, on behalf of itself, its past and current agents,
4    representatives, attorneys, successors and/or assignees, hereby waives any and all claims
5    against Plaintiff, his attorneys, and other representatives for any and all actions taken or
6    statements made (or those that could have been taken or made) by Plaintiff and his
7    attorneys and other representatives, whether in the course of investigating Claims or
8    Otherwise.
9    F.    Parties’ Release. Unless specifically provided for in this Consent Decree, the
10   Settling Parties, on their own behalf and on behalf of their current and former officers,
11   directors, employees, and each of their successors and assigns, and their agents, and other
12   representatives release all persons including, without limitation, all other Parties to this
13   Consent Decree (and each of their direct and indirect parent and subsidiary companies and
14   affiliates, and their respective current and former officers, directors, members, employees,
15   shareholders, and each of their predecessors, successors, and assigns, and each of their
16   agents, attorneys, consultants, and other representatives) from any additional attorney’s
17   fees or expenses related to the resolution of this matter.
18   G.    Nothing in this Consent Decree limits or otherwise affects any Party’s right to
19   address or take any position that it deems necessary or appropriate in any formal or
20   informal proceeding before the State Board, Regional Board, EPA, or any other
21   administrative body on any other matter relating to A&S’s compliance with the IGP or the
22   Clean Water Act occurring or arising after the effective date of this Consent Decree.
23   VIII. MISCELLANEOUS PROVISIONS
24   A.    No Admission of Liability. Neither this Consent Decree, the implementation of
25   additional BMPs, nor any payment pursuant to the Consent Decree shall constitute or be
26   construed as a finding, adjudication, admission, conviction or acknowledgment of any fact,
27   law, or liability, nor shall it be construed as an admission of violation of any law, rule, or
28   regulation. A&S maintains and reserves all defenses it may have to any alleged violations

     [PROPOSED] Consent Decree               15                       Civil Case No.: 2:17-cv-01735
1    that may be raised in the future. Specifically, but without limitation, neither execution nor
2    approval of this Consent Decree, nor any action taken by any of the Parties to enforce or
3    honor the terms of this Consent Decree shall constitute a violation of 33 U.S.C. § 1319(c)
4    for purposes of 33 U.S.C. § 1368.
5    B.    Construction. The language in all parts of this Consent Decree shall be construed
6    according to its plain and ordinary meaning, except as to those terms defined in the IGP,
7    the Clean Water Act, or specifically herein.
8    C.    Choice of Law and Venue. The laws of the United States shall govern this Consent
9    Decree, with venue proper only in the Central District of California.
10   D.    Severability. In the event that any provision, paragraph, section, or sentence of this
11   Consent Decree is held by a court to be unenforceable, the validity of the enforceable
12   provisions shall not be adversely affected.
13   E.    Correspondence and Notices. Any and all notices and/or correspondence between
14   the Parties provided for or permitted under this Consent Decree shall be in writing and
15   personally delivered or sent by:
16         1.     First-class (registered or certified) mail return receipt requested; or
17         2.     Overnight or two-day courier; or
18         3.     By email with confirmed receipt only (thus at the risk of the email sender); on
19         any Party by the other Party to the following addresses:
20         If to Plaintiff:
21         Evan J. Smith, Esq.
           Brodsky & Smith, LLC
22
           Two Bala Plaza, Suite #510
23         Bala Cynwyd, PA 19004
           T:    877.354.25900
24
           Email: esmith@brodsky-smith.com
25
26         If to A&S:
27         Mr. Alex Scott
28         A&S Metals Recovery, Inc.
           2261 East 15th Street
     [PROPOSED] Consent Decree               16                       Civil Case No.: 2:17-cv-01735
1          Los Angeles, CA 90021

2
           With Copy to:
3
           Environmental Law Group LLP
4          Attn: S. Wayne Rosenbaum, Esq.
5          225 Broadway, Suite #1900
           San Diego, CA 92101
6          T:    619.231.5858
7          Email:      swr@envirolawyer.com
     Notifications of communications shall be deemed submitted three (3) business days after
8
     having been sent via U.S. mail or other generally accepted delivery service or the day of
9
     confirmed receipt of any notice sent by electronic email. Any change of address or
10
     addresses shall be communicated in the manner described above for giving notices.
11
     F.    Counterparts.       This Consent Decree may be executed in any number of
12
     counterparts, all of which together shall constitute one original document. Telecopy, email
13
     of a .pdf signature, or facsimile copies of original signature shall be deemed to be originally
14
     executed counterparts of this Consent Decree.
15
     G.    Modification of the Consent Decree. This Consent Decree, and any provisions
16
     herein, may not be changed, waived, discharged, or terminated unless by a written
17
     instrument, signed by the Settling Parties, or upon motion of any Party as provided by law
18
     and upon an entry of a modified Consent Judgment by the Court. If any Settling Party
19
     wishes to modify any provision of this Consent Decree, the Settling Party must notify the
20
     other Settling Party in writing at least twenty-one (21) days prior to taking any step to
21
     implement the proposed change.
22
     H.    Force Majeure. No Settling Party shall be considered to be in default in the
23
     performance of any of its obligations under this Consent Decree when performance
24
     becomes impossible due to circumstances beyond the Settling Party’s control, including
25
     Force Majeure, which includes any act of god, war, fire, earthquake, windstorm, flood or
26
     natural catastrophe; civil disturbance, vandalism, sabotage, or terrorism; restraint by court
27
     order or public authority or agency; inability to proceed due to pending litigation under the
28

     [PROPOSED] Consent Decree               17                       Civil Case No.: 2:17-cv-01735
1    California Environmental Quality Act; action or non-action by, or inability obtain the
2    necessary authorizations, approvals, or permits from, any governmental agency; or
3    inability to obtain equipment or materials from the marketplace if such materials or
4    equipment are not reasonably available, though the cost of such material or equipment is
5    not a factor in whether it is reasonably available. Impossibility and/or Force Majeure shall
6    not include normal inclement weather, economic hardship, or inability to pay. Any party
7    seeking to rely upon this paragraph to excuse or postpone performance shall have the
8    burden of establishing that it could not reasonably have been expected to avoid the
9    impossibility or Force Majeure event and which by exercise of due diligence has been
10   unable to overcome the failure or performance. Delay in compliance with a specific
11   obligation under this Agreement due to impossibility and/or Force Majeure as defined in
12   this paragraph shall not excuse or delay compliance with any or all other obligations
13   required under this Agreement.
14   I.    Full Settlement. This Consent Decree contains the sole and entire agreement and
15   understand of the Parties with respect to the entire subject matter hereof, and any and all
16   discussions, negotiations, commitments and understandings related thereto.                 No
17   representations, oral or otherwise, express or implied, other than those contained herein
18   have been made by any party hereto. No other agreements not specifically referred to
19   herein, oral or otherwise, shall be deemed to exist or to bind any of the Parties.
20   J.    Integration Clause. This is an integrated Consent Decree. This Consent Decree is
21   intended to be a full and complete statement of the terms of the Consent Decree between
22   the Settling Parties and expressly supersedes any and all prior oral or written Consent
23   Decrees, covenants, representations, and warranties (express or implied) concerning the
24   subject matter of this Consent Decree.
25   K.    Authority of Counsel. The undersigned representatives for Plaintiff and A&S each
26   certify that he/she is fully authorized by the party whom he/she represents to approve this
27   Consent Decree as to form.
28   L.    Authority. A&S certifies that its undersigned representative is fully authorized to

     [PROPOSED] Consent Decree                18                     Civil Case No.: 2:17-cv-01735
1    enter into this Consent Decree, to execute it on behalf of A&S, and to legally bind A&S to
2    its terms.
3    M.     Agreement to be Bound. The Settling Parties, including any successors or assigns,
4    agree to be bound by this Consent Decree and not to contest its validity in any subsequent
5    proceeding to implement or enforce its terms.
6    IX.    COURT APPROVAL
7    The Settling Parties hereby respectfully request that the Court promptly approve and enter
8    this Consent Decree. Upon entry of this Consent Decree, Plaintiff and Defendant waive
9    their respective rights to a hearing or trial on the allegations of the Complaint and Notice
10   which are at issue in this action. If this Consent Decree is not approved by the Court, it
11   shall be of no force and effect, and it may not be used in any proceeding for any purpose.
12   IN WITNESS WHEREOF, the undersigned have executed this Consent Decree as of the
13   date first set forth below.
14   SO AGREED AND APPROVED AS TO CONTENT
15
     [THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] Consent Decree              19                      Civil Case No.: 2:17-cv-01735
1
2
3    Dated:      __________________         PLAINTIFF
4
5                                           Jorge Lopez
6
7    Dated:      __________________         A&S METALS RECOVERY, INC.
8
9                                           Alex Scott, President
10
     APPROVED AS TO FORM
11
12
     Dated:      __________________         BRODSKY & SMITH, LLC
13
14                                    By:
                                            Evan J. Smith (SBN:242352)
15                                          Attorneys for Plaintiff
16
17   Dated:      __________________         ENVIRONMENTAL LAW GROUP LLP
18
                                      By:
19                                          S. Wayne Rosenbaum
20                                          Attorneys for A&S Metals Recovery, Inc.
21
22   IT IS SO ORDERED.
23
24   Date: February 25, 2019
                                            GEORGE H. WU,
25                                          United States District Judge
26
27
28

     [PROPOSED] Consent Decree        20                     Civil Case No.: 2:17-cv-01735
